Citation Nr: 1825627	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-25 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date prior to May 31, 2005 for the grant of service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969, to include service in the Vietnam War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in July 2012 and promulgated in April 2013 and September 2014 by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. Prior to March 14, 2012, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas was not shown.

2. As of March 14, 2012, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, including social, family, thinking, and mood; total occupational and social impairment has not been shown.

3. A rating decision issued in April 2003 denied entitlement to service connection for PTSD; the Veteran did not file a notice of disagreement to this decision, nor did he submit any additional evidence or argument regarding this decision within one year.

4. The Veteran's claim to reopen his claim of entitlement to service connection for PTSD was received on May 31, 2005.

5. The Veteran's current service-connected disabilities of PTSD, bilateral hearing loss, and tinnitus, do not render him unable to secure and maintain substantially gainful employment.



CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating in excess of 50 percent for PTSD prior to March 14, 2012, were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for entitlement to a disability rating of 70 percent for PTSD, and no higher, were met as of March 14, 2012.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

3. The criteria for entitlement to an effective date earlier than May 31, 2005, for the grant of service connection for PTSD have not been met.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q)(2).

4. The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2016); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in August 2005.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the Social Security Administration (SSA) and treatment records from VA.

The Veteran has undergone VA examinations related to the disability on appeal.  See VA examinations from March 2007 and June 2012.  In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.


Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the Board finds that the evidence supports assignment of staged ratings for PTSD.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides, in pertinent part, the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, merits a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, merits a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, merits a 
100 percent rating.  38 C.F.R. § 4.130. 

Facts and Analysis

The Veteran is rated as 50 percent disabled as a result of his PTSD, effective May 31, 2005, and is seeking a higher disability rating.  A rating in excess of 50 percent would require evidence of either social and occupational impairment with deficiencies in most areas or total occupational and social impairment.

Beginning in May 2005, the Veteran received inpatient treatment for his psychiatric issues, including PTSD and substance abuse.  At the time of his intake, he was homeless and appeared agitated, with increased respiration (Medical Treatment Record, 05/23/2005).  He was able to deescalate easily and could be redirected to less stressful subjects, although he had tangential speech patterns.  His judgment and insight were fair and he denied suicidal or homicidal ideation.  The Veteran had an extensive criminal history, including DUI and assaults.  He stated that he would like to return to driving a log truck, but he was unable to afford the high risk insurance necessary in light of his DUI history.  He had a tendency to become irritable when he felt vulnerable or that things were beyond his control.

In a written statement submitted in January 2006, the Veteran reported that he had flashbacks at least once a day (Statement in Support of Claim, 01/12/2006).  These were brought on by specific experiences which made him hostile, including hearing helicopters or emergency vehicles, and seeing outdoor markets or Asian people.  
If he had a lot of flashbacks in a single day, he became nervous and angry and was afraid to go to sleep because of nightmares.  He stated that he had difficulty getting making friends, couldn't be around a lot of people, didn't have a girlfirend, and was lonely.  He was sad and occasionally thought that he wanted to die.

A psychiatric evaluation conducted in connection with his SSA claim in February 2006 noted the Veteran's denial of any ongoing difficulties with depression or anxiety (Medical Treatment Records, 08/20/2008).  He denied any previous suicide attempts or suicidal ideation, denied hallucnations or delusions, and his speech was normal.  He reported occasional lapses in memory but was otherwise independent in his activities of daily living and helped his mother around the house.

At the March 2007 VA examination, the Veteran became agitated and started crying when he described specific stressor experiences in Vietnam (VA Examination, 03/15/2007).  During the interview, he had good eye contact and was cooperative and respectful.  His speech patterns tended to be theatrical and vague and his thought process was intact, although he tended to ramble.  There was no evidence of delusions, although he reported a history of auditory and visual hallucinations when he was drinking heavily.  

At a hearing in February 2010, the Veteran testified that his VA treating mental health provider had told him that he wasn't 100 percent disabled due to his PTSD (Hearing Testimony, 02/23/2010).  Rather, the Veteran said he was told that he was between 130 and 160 percent disabled because his PTSD alone.

In a letter submitted by the Veteran's attorney in December 2011, the Veteran was described as consistently having nightmares about Vietnam (Third Party Correspondence, 12/15/2011).  He suffered from anxiety and depression, had a tendency to isolate himself, was unable to hold a job, had difficulty with authority, was cautious, irritable, short-tempered and hypervigilant.  

At a mental health evaluation at VA in March 2012 the Veteran was disheveled, unkempt, unshaven, odorous distractible fidgety anxious, apprehensive, agitated, and angry, with depressed undertones (CAPRI, 07/06/2012).  He was verbose and liked to tell long stories using inappropriate expressive words, and had a variable rate and amplitude to his speech pattern.  He denied suicidal or homicidal ideation, but admitted to feelings of alienation, concern about others inserting or controlling his thoughts, hypervigilance, and violent ideations.  He reported having an impaired short-term memory, with instances of forgetting where he was going, and long-term memory, such as specific historical events.  His thought processes were logical and linear but circumstantial.  

A treatment note from April 2012 described the Veteran as being social and pleasant, but quite tangential in his speech (CAPRI, 07/06/2012).  He reported daily flashbacks, hypervigilance, and startle response, all present for about 40 years.  He denied any thoughts of harming himself.  He made references to possibly harming his brother, but notes that he has never acted on these thoughts.  

A treatment note from June 2012 described the Veteran having had a series of combat nightmares after he watched just a few brief moments of a war movie on television (CAPRI, 07/06/2012).  He stated that attending his therapy appointments and talking about things tended to relieve his anxiety and PTSD symptoms; he refused to take any psychotropic medications because he didn't need them.  The Veteran's speech was spontaneous, coherent, and relevant without evidence of delusions or hallucinations or thoughts of harming anyone.  He denied suicidal ideation and homicidal ideation.  

At the June 2012 VA examination, the examiner described the Veteran's disability picture as one of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (VA Examination, 06/292012).  He reported having had many jobs; he had never been fired but would frequently "tell his employers to 'screw off.'"  He admitted to significant difficulties relating with others while in the workforce, with a history of angry outbursts towards his bosses and others.  He also had issues at work because of his heavy alcohol use.  He had experienced issues with depression and anxiety, anger, nightmares, and other symptoms of PTSD.  The examiner listed the Veteran's specific symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.

After considering all of the evidence of record, to include the documents discussed above, the Board finds that entitlement to a disability rating in excess of 50 percent for PTSD is not warranted prior to March 14, 2012.  The Veteran in February 2006 denied any problems as a result of depression and anxiety.  Although he submitted a written statement describing him as having difficulty with flashbacks and nightmares and problems making friends, he also reported to the SSA provider that he was independent in his activities of daily living and was able to help his mother around the house.  The Veteran has consistently denied to providers that he experienced suicidal or homicidal ideation and has reported that he does not experience hallucinations or delusions if he is not drinking.  In addition, there is no consistent evidence of disturbances in thought processes, speech patterns, or judgment prior to March 14, 2012.  For these reasons, the Board finds that the disability picture is not one consistent with deficiencies in most areas.

As of March 14, 2012, the Veteran is shown to have occupational and social impairment with deficiencies in most areas, consistent with a 70 percent disability rating.  At that time, when seen for evaluation the Veteran had impaired memory, lack of personal hygiene, circumstantial speech patterns, violent ideation, feelings of alienation, and impaired thought processes.  Although the June 2012 VA examination described the Veteran as having only reduced reliability and productivity, his VA treatment records describe a more serious impairment.  For example, the April 2012 VA treatment record noted tangential speech, hypervigilance, social isolation, and occasional thoughts of harming others.  This is indicative of impairment in the areas of thinking, mood, and social functioning.

Entitlement to a 100 percent disability rating is not supported by the evidence because the Veteran is not shown to have total occupational and social impairment.  He is able to engage in his hobby of repairing cars and motorcycles, enjoyed attending VA treatment appointments, and was not shown to have severely impaired memory, thought processes, or communications; he denied having any delusions or hallucinations and did not exhibit inappropriate behaviors.  The Board notes the Veteran's testimony that his VA provider had described him as being between 
130 and 160 percent disabled as a result of his PTSD.  However, the evidence, including the records from that VA provider, does not demonstrate any symptoms beyond those considered already and therefore a rating of 100 percent is not warranted.

The Veteran's attorney in February 2014 asserted that the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's service-connected PTSD is reasonably described by the specific rating criteria.  The Veteran's primary symptoms are flashbacks, nightmares, anxiety, depression, hypervigilance, and difficulty being around people.  The Board finds that the schedular criteria (Diagnostic Code 9411) contemplate the Veteran's symptoms and disability pictures and the Rating Schedule provides for a higher rating for more severe manifestations.  As such, the assigned schedular ratings for all of the disabilities on appeal are adequate and referral for extraschedular consideration is not required with respect to any of the disabilities under 38 C.F.R. § 3.321(b)(1).

For all of the reasons set forth above, the Board finds that entitlement to a disability rating in excess of 50 percent prior to March 14, 2012, is not warranted, to include on an extraschedular basis.  38 C.F.R. § 4.130.  In addition, while entitlement to a 70 percent disability rating is shown as of March 14, 2012, entitlement to a still higher rating, including on an extraschedular basis, is not shown. 38 C.F.R. § 4.130.

Assignment of Effective Dates

Except as otherwise provided, the effective date of a grant of service connection or of a specific disability rating is based on the date of claim.  See generally 38 C.F.R. § 3.400.  Where the claim of service connection is filed more than one year after the date of service separation, the earliest effective date which may be assigned by law is the date the claim was received by VA.  38 C.F.R. § 3.400(b)(2).  Where the claim of service connection is a claim to reopen based on new and material evidence filed after an earlier denial, the effective date will be the date of claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q)(2).

The record shows that the Veteran had sought service connection for PTSD initially in January 2002.  The claim was denied in a rating decision issues in April 2003 based on the fact that there was no evidence of a current diagnosis of PTSD and no verified stressors in service (Rating Decision, 04/02/2003).  He did not file a Notice of Disagreement with this decision nor did he submit any additional evidence or argument regarding this decision within a year after the decision was issued.

On May 31, 2005, the Veteran's claim for entitlement to service connection for PTSD was received.  He stated that he was being treated for PTSD at VA and had been diagnosed with PTSD by Dr. Lofthouse.  At the same, a record of treatment at VA by Dr. Lofthouse showing a diagnosis of PTSD, dated May 23, 2005, was submitted.  The Veteran's stressor events in service were subsequently verified.

Based on this evidence, there is no basis for assigning an effective date prior to May 31, 2005 for the grant of service connection for PTSD.  The Veteran had previously sought service connection and been denied.  He did not appeal that denial and the decision became final.  Therefore, the earliest possible effective date for a claim to reopen based on new and material evidence, which is the situation with this claim, is the date of the claim to reopen.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q)(2).  In this instance, that date is May 31, 2005, the date the claim to reopen was received.


Entitlement to TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  Id.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).  Entitlement to TDIU is based on an individual's particular circumstance.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Veteran has a combined disability rating of 60 percent as a result of PTSD, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent (noncompensably) disabling.  Inasmuch as all of these disabilities are the result of his experiences in Vietnam, they may be counted as a single disability rated at 60 percent or more.  The question that remains, then, is whether the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment.

The record shows that the Veteran is in receipt of SSA disability benefits as a result of his shoulder disability (Medical Treatment Records, 08/20/2008).  The Veteran's shoulder disabilities are not service-connected.  The Board may not consider the effects of non-service connected disabilities in determining entitlement to TDIU.

At a February 2006 psychiatric examination for SSA benefits, the provider noted alcohol dependence, presently in remission; cannabis dependence; and PTSD symptoms, none of which prohibited him from functioning at work (Medical Treatment Records, 08/20/2008).  He reported that he was a very good worker, despite the employer having to understand that he would occasionally miss a few days because of being in jail.  The Veteran reported nightmares and flashbacks but without much in the way of functional compromise as a result.  The provider stated that the Veteran's difficulties with attention or memory could well be secondary to ongoing cannabis abuse or history of alcohol abuse or both.  The Veteran was able to do activities of daily living, including helping with the dishes and vacuuming and other housework.  He walked quite a bit, and stated that he made friends easily.  His hobbies included working on his older model pickup.  He was able to do his own laundry and cooking and grocery shopping.  He did not have a driver's license secondary to his DUIs and would have to pay a fine to get his license back.  He could not drive a logging truck any longer, which was the only thing he knew how to do.  

An August 2010 VA treatment record noted that the Veteran had worked as a log truck driver until 2002 when his right shoulder limitation would not let him throw chains any more (Medical Treatment Record, 03/16/2011).  He had not done any vigorous work since that time.  

After considering all of the evidence of record, to specifically include the evidence discussed above, the Board finds that the competent and probative evidence weighs against a finding of TDIU.  Despite the Veteran's PTSD, he is able to perform all his activities of daily living and to help his mother with maintaining their home.  He spends a significant amount of time engaged in his hobby of repairing and restoring his vehicle, an activity which can be the basis for gainful employment.  

In addition, the Veteran has provided several different reasons for his inability to engage in his customary work of driving a logging truck.  Most prominently, he described having lost his license due to DUI and not being able to afford to have it restored or to purchase the high-risk insurance which would be required to get a commercial license as a result.  In addition, he stated that he could no longer handle the weight of the chains associated with logging trucks because of his non-service connected shoulder disability.  He has also described having a short temper and a tendency to quit jobs when he became angry with his boss.  However, he was able to find new employment and often received concessions from employers regarding missed work due to being in jail.

The June 2012 VA examiner stated that the Veteran was not unemployable as a result of his PTSD.  The Veteran's other service-connected disabilities are tinnitus and bilateral hearing loss, neither of which is shown to impair his ability to work.  Despite multiple statements from the Veteran that he cannot work, there is no statement describing the impairments which prevent him from working.  Nor has he provided any competent medical evidence that the states he is unable to work or to perform specific required tasks related to his work because of service connected disabilities.  The Veteran has been found to be unemployable by SSA; however, as noted, that is attributed to his shoulder impairments, which are not service connected.  As such, the Board finds the SSA decision to be less probative regarding the matter of TDIU and places little, if any, weight on it.

In short, the preponderance of the evidence does not show that the Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities.  Therefore, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).



	(CONTINUED ON NEXT PAGE)


ORDER

An initial disability rating in excess of 50 percent for PTSD prior to March 14, 2012, is denied.

A disability rating of 70 percent, and no higher, for PTSD as of March 14, 2012 is granted.

An effective date earlier than May 31, 2005, for the grant of service connection for PTSD is denied.

TDIU is denied.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


